 Case 3:20-cv-01360-BEN-BGS Document 7 Filed 08/25/20 PageID.23 Page 1 of 2




 1   Michael C. Barnhill (Bar No. 329621)
 2   E-Mail: mcbarnhill@michaelbest.com
     MICHAEL BEST & FRIEDRICH, LLP
 3   2750 E. Cottonwood Parkway, Suite 560
     Cottonwood Heights, Utah 84020
 4   Telephone: (801) 833-0500
     Facsimile:    (801) 931-2500
 5
     Attorneys for Defendant Activate Financial, LLC
 6
 7
                                   UNITED STATES DISTRICT COURT
 8                               SOUTHERN DISTRICT OF CALIFORNIA
 9
10 TELONDIA V. JONES,                                      Case No.: 20-cv-1360 BEN BGS
11
                    Plaintiff,                             DEFENDANT ACTIVATE FINANCIAL,
12                                                         LLC’S NOTICE OF MOTION AND
                    v.
                                                           MOTION FOR JUDGMENT ON THE
13                                                         PLEADINGS; MEMORANDUM OF
14 ACTIVATE FINANCIAL, LLC,                                POINTS AND AUTHORITIES

15                  Defendant.                             Judge Roger T. Benitez
                                                           Date: October 12, 2020
16                                                         Time: 10:30 am
                                                           Courtroom: 5A
17
18
     TO PLAINTIFF:
19
20          PLEASE TAKE NOTICE that on October 12, 2020 at 10:30, or as soon thereafter as the

21   matter may be heard in Courtroom 14A of the above-entitled Court, located at 221 West Broadway,

22   San Diego, California 92101, Defendant Activate Financial, LLC (“Defendant” or “Activate”), will

23   move, pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, for an order dismissing all

24   causes of action in the Complaint [Docket No. 1] (the “Complaint”) filed by Plaintiff Telondia V.

25   Jones (“Plaintiff”).

26          The grounds for this motion are as follows:
27
28                                                     1
                                                                                    CASE NO. 20-cv-1360 BEN BGS
                                                  NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS
 Case 3:20-cv-01360-BEN-BGS Document 7 Filed 08/25/20 PageID.24 Page 2 of 2




1           1.      Plaintiff failed to state a claim because attempting to collect a debt when the statute of
2    limitations allegedly ran without including certain disclosures is not a violation of the Fair Debt
3    Collection Practices Act (the “FDCPA”).
4
5    Respectfully submitted,

6                                                  MICHAEL BEST & FRIEDRICH, LLP
7    Dated: August 25, 2020                    By:/s/Michael C. Barnhill
                                                  Attorneys for Defendant
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                    2
                                                                                      CASE NO. 20-cv-1360 BEN BGS
                                                   NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS
